In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-590 CR

____________________


MICHAEL R. WEST, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 85,550




MEMORANDUM OPINION
 A jury convicted Michael R. West of assault on a public servant.  West pleaded true
to the enhancement paragraphs and the jury assessed punishment at confinement for life in
the Texas Department of Criminal Justice, Institutional Division.   
	In his first point of error, West contends the trial court abused its discretion in denying
defense counsel's motion pursuant to Texas Rule of Evidence 404 to prohibit the State from
impeaching appellant with prior convictions at guilt-innocence due to the prejudicial effect
of the evidence.  West's second point claims the trial court abused its discretion in denying
defense counsel's request to allow the defendant to testify free of impeachment by prior
convictions because the court failed to weigh the evidence's probative value against its
prejudicial effect pursuant to Texas Rule of Evidence 609(a), and (b).  
	The record reflects defense counsel requested West "be allowed to testify free of
impeachment of his prior felony record."  The trial court denied that request.  No further
objection was made, either under Rule 404 or 609.  Tex. R. Evid. 404, 609.  Accordingly,
the issues presented on appeal do not comport with the relief sought from the trial court and
nothing is preserved for our review.  See Tex. R. App. P. 33.1(a)(1)(A).  Points of error one
and two are overruled.
	The judgment of the trial court is AFFIRMED.

								PER CURIAM


Submitted on May 24, 2004  
Opinion Delivered August 11, 2004
Do not publish

Before McKeithen, C.J., Burgess, and Gaultney, JJ.